By the Court,

Dixok, C. J.
The justice plainly exceeded his jurisdiction. The plaintiff having failed to appear within one hour after the time to which the cause was adjourned, the justice was bound, under the statute, to render judgment of nonsuit against him. R. S., ch. 120, sec. 147. Instead of doing that, the justice proceeded to a hearing, and attempted to determine the effect of the sheriff’s receipt, and gave j udgment against the defendant for the costs which had accrued before *593payment of the money to the sheriff. This was not error merely, but a usurpation of power not conferred by statute; and although the judgment may be void on its face, still as it is one of the principal objects of the common law certiorari to keep inferior courts and tribunals within their jurisdiction, it will nevertheless be reviewed and reversed upon this writ. See authorities cited by counsel for the plaintiff in error.
Judgment reversed.